Citation Nr: 1639671	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  06-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to increases in the (10 percent prior to August 3, 2009, and 20 percent from that date) ratings assigned for a low back disability (now including residuals of a T6 fracture and lumbar arthritis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1981 to April 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part denied a rating in excess of 10 percent for residuals of a T6 fracture T6 and denied service connection for a lower back disability.  In July 2007, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In November 2007, the case was remanded for additional development.

An interim (October 2010) supplemental statement of the case (SSOC) increased the rating for T6 fracture residuals to 20 percent, effective August 3, 2009.  A subsequent interim (March 2016) rating decision granted service connection for lumbar spine degenerative arthritis and, as thoracic and lumbar spine disabilities are rated under the same criteria merged that entity with the T6 fracture residuals, continuing the 20 percent rating.  

[The issues of entitlement to a rating in excess of 30 percent for mood disorder with depression and to a total disability rating based on individual unemployability are the subject of a separate appeal scheduled for a hearing at the Cleveland RO before a Veterans Law Judge other than the undersigned.]  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

On review of the record, the Board finds the claim must be again remanded for due process.  Evidence added to the record on March 10, 2016 includes a report of an October 2015 VA physical medicine and rehabilitation (PM&R) diagnostic study.  A SSOC issued on the following day indicates that evidence in the record up to the date of the SSOC was considered.  Notably however, in the SSOC there is no mention of the PM&R report added to the record.  This is significant as while the examination was by a physical therapist (not a physician, physician's assistant, or registered nurse), the findings noted therein (specifically, limitation of flexion to 20 degrees) constitute medical evidence (a finding by a medical professional) showing impairment warranting a 40 percent rating.  As such level of impairment is not otherwise shown in the medical evidence of record, it is not possible to discern whether that finding is an anomaly, or reflects a worsening of the disability that warrants a staged increase.

Also significantly, while an unappealed June 2013 rating decision denied the Veteran service connection for sciatica of both lower extremities, an October 2015 notation of increasing numbness of the left leg by a registered nurse raises anew the question of whether the Veteran has neurological manifestations of his service connected low back disability which may warrant a separate compensable rating.

The RO's failure to address these matters constitutes a due process omission which requires correction.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of all evaluations and treatment he has received for his service-connected low back disability from March 2016 to the present, and to provide the releases necessary for VA to secure the records of any such private evaluations and/or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.
2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedic spine surgeon/orthopedist to assess the current severity of his low back disability (and any related neurological manifestations).  The record must be reviewed by the examiner in conjunction with the examination.  Studies completed should include ranges of motion, with notation of any further limitations due to factors such as pain, fatigue, incapacitating episodes, etc., as well as any testing needed to ascertain the presence, nature and severity of related neurological manifestations.  All findings should be described in detail.  The examiner must include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claim (to include consideration of a separate rating for neurological manifestations, if found), noting in particular the October 2015 findings by a physical therapist and notation by a registered nurse.  If the claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

